Citation Nr: 0630408	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  00-07 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a positive 
tuberculosis skin test.  

2.	Entitlement to service connection for chronic 
epididymitis.  

3.	Entitlement to service connection for dermatophytosis of 
the axilla, bilaterally.  

4.	Entitlement to an initial compensable rating for mild 
restrictive lung disease, with shortness of breath.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from August 1983 to 
November 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in July 2001 and November 
2003.  In November 2003, the additional issues related to an 
increased evaluation for the veteran's service-connected 
headache disorder and service connection for a disability 
manifested by memory loss were included.  While in appeal 
status, in an April 2006 the veteran was granted service 
connection for memory loss awarded a 50 percent evaluation 
for his headache disorder and memory loss.  This is the 
maximum rating possible for the headache disorder.  These 
issues have been considered granted in full and no longer 
before the Board.  


FINDINGS OF FACT

1.	A positive PPD is a laboratory finding and not a 
disability or injury.  Active tuberculosis has never been 
clinically established.

2.	Continuing epididymitis is not currently demonstrated.  

3.	Continuing dermatophytosis of the axilla, bilaterally, is 
not currently demonstrated.  

4.	The veteran has not been placed on inhalation or oral 
bronchodilator therapy for treatment of his respiratory 
disorder.  Pulmonary function testing showed FEV1 to be 86 
percent predicted and FEV-1/FVC of 79 percent.  




CONCLUSIONS OF LAW

1.	Service connection for a positive PPD test is not 
warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.	Chronic epididymitis was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.	Chronic dermatophytosis of the axilla, bilaterally, was 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.	With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 10 percent rating, but no more, for 
mild restrictive lung disease have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2001, December 2002, May 
2004, and March 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In April 2006, the Appeals Management Center provided 
appellant notice of this decision.  Notice as to disability 
ratings and effective dates was provided.  Thus, all 
applicable notice and development has been accomplished in 
this case.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Regarding the veteran's claim for service connection for a 
positive PPD test, it is noted that service medical records 
show that the veteran tested positive on PPD testing while on 
active duty.  There was no indication of active pulmonary 
tuberculosis or other active tuberculosis.  An examination 
was conducted by VA in June 1998.  At that time, it was noted 
that the veteran had a history of a positive PPD test during 
service, with the recommendation of INH prophylaxis.  This 
was the pertinent diagnosis made.  On examination in April 
2002, it was again noted that the veteran had a history of a 
positive PPD for which he was treated with INH, but developed 
some problems.  There was no history of obvious lung disease 
and had been followed with yearly chest X-ray studies.  
Examination at this time, showed the chest to be clear to 
percussion and auscultation.  The diagnosis was positive 
purified protein derivative converter, while on active duty, 
with history of probable pulmonary tuberculosis and now 
resolved after treatment.  

While a positive PPD test was noted while the veteran was on 
active duty, and confirmed on VA examination in June 1998 and 
April 2002, it is important to note that this is a laboratory 
finding only and not a disability or injury for which 
compensation benefits may be awarded.  As such, service 
connection must be denied.  As noted, there were never any 
findings in service of active tuberculosis.

Regarding the veteran's claims for service connection for 
chronic epididymitis and dermatophytosis of the axilla, it is 
noted that the veteran was noted to have symptoms of these 
disabilities while on active duty and has been service 
connected for dermatophytosis of another area of his body, 
the groin and left thigh.  On examination by VA in April 
1998, no tenderness in the epididymis was found and the 
genitals were normal.  Examination of the skin showed a 
slight hyperpigmentation in the posterior aspect of the 
medial thigh, but was otherwise normal.  The pertinent 
diagnoses were history of epididymitis, not found this 
examination and history of dermatophytosis of both axial, not 
found on this examination.  

An examination was conducted by VA in April 2002.  At that 
time on genitourinary examination it was reported that the 
veteran had a history of epididymitis on the left side in 
1985 and was treated with the usual antibiotics, with 
resolution of the problem.  He had no current problems.  
Examination was normal, with no tenderness or swelling noted 
over the epididymis.  The diagnosis was history of left 
epididymitis, now resolved.  On examination of the skin, it 
was noted that the veteran had a history of various forms of 
tinea fungi while on military service.  He stated that the 
tinea that he had had in his axillae never the past many 
years was not currently present.  He stated that this was a 
frequent occurrence with treatment.  Examination of the 
axillae showed them to be normal, with no evidence of tinea.  
The diagnosis was that examination for dermatophytosis of the 
axillae was none found on this examination.  

The veteran is claiming service connection for two 
disabilities that have not been noted on examinations 
following service.  In addition to the two above-mentioned VA 
compensation examinations, the Board has also reviewed VA 
outpatient treatment records dated through August 2005 and 
has found no evidence of either epididymitis or 
dermatophytosis of the axillae.  It is a basic tenet of 
compensation benefits that the disability for which service 
connection is sought must be demonstrated in the medical 
evidence.  Under these circumstances, service connection for 
these claimed disorders is not warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For bronchial asthma with FEV-1 of between 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalation or oral bronchodilator therapy, a 10 
percent evaluation is warranted.  With FEV-1 of between 56 to 
70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication, a 30 percent 
evaluation is warranted.  For bronchial asthma, with FEV-1 of 
between 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, a 60 percent is warranted.  With FEV-1 that 
is less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high does corticosteroids or immuno-
suppressive medications warrants a 100 percent rating.  
38 C.F.R. § 4.97, Code 6602.  

An examination was conducted by VA in April 1998.  At that 
time, examination showed that the veteran had complaints of 
shortness of breath, but was not reportedly on medication for 
his respiratory problems.  Pulmonary function testing showed 
FEV-1 to be 81 percent predicted, with the assessment being 
of mild restriction.  On examination by VA in April 2002, the 
veteran stated that he had a history of shortness of breath 
and an incidental pulmonary function test showing minimal 
restrictive disease.  He stated that he could climb one 
flight of stairs with some dyspnea at the completion, but was 
not short of breath otherwise.  Examination showed the chest 
to be clear to percussion and auscultation, with the veteran 
not being short of breath at rest.  Pulmonary function 
testing showed FEV1 to be 86 percent predicted and FEV-1/FVC 
of 79 percent.  This was interpreted as being a minimal 
obstructive lung defect.  The examination diagnosis was 
history of mild restrictive lung disease, with no disease by 
testing with no obvious disease process found.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  For 
the veteran to be awarded a compensable evaluation he must be 
shown to have been placed on inhalation or oral 
bronchodilator therapy or show FEV-1 of between 71 to 80 
percent predicted, or FEV-1/FVC of 71 to 80 percent.  The 
April 2002 examination showed a FEV-1/FVC of 79 percent which 
demonstrates entitlement to a 10 percent rating, but no more, 
under the applicable criteria.  Under these circumstances, a 
10 percent rating, but no more, is warranted.  There is no 
evidence that a higher rating should be assigned when these 
criteria are applied.


ORDER

Service connection for a positive PPD is denied.  

Service connection for chronic epididymitis is denied.  

Service connection for dermatophytosis of the axilla, 
bilaterally, is denied.  

Entitlement to an initial 10 percent rating, but no more, for 
mild restrictive lung disease, with shortness of breath, is 
granted.  The appeal is allowed to this extent subject to the 
law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


